Title: From John Quincy Adams to John Adams, 31 March 1823
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 31. March 1823
				
				Your Letter of the 15th. instt. which informed me of the part assigned to you at the next exhibition has given me great satisfaction; and I now indulge the hope that your performance of it, will be still more creditable to you than the assignment. The question will afford full scope for all your abilities, and as I believe the affirmative to be the right side, you will have no lack of argument to support it—In preparing yourself for the day, I have two recommendations to give you—first not to make light of the task—and secondly not to make too much of it—The first part of this advice keep in mind day and night, till  the very hour of trial—and then take up the second—Write your part with great care and attention both to the language and Style, and revise it with severe criticism upon yourself—It being the discussion of a disputed question, you must not only maintain that the discovery of America has been advantageous to Europe; but must allege how it has been so—You must enumerate the advantages of this Discovery to human Science, to Commerce, to Navigation, to Medecine, to Morals and to Politics—and in unfolding these blessings you must be careful not to mistake a weak reason for a strong one—Lay no stress upon trivial things—And you must answer objections—Treating all those of our antagonist with much deference and delicacy.When your writing is done, be sure to commit well to memory what you say—Repeat it over by yourself several times every day—Not less than two or three times the very morning you are to speak—Modulate your voice to be distinctly heard in every part of the Hall where you are to speak; and when you begin; consider yourself as speaking only to one person. Be sure to speak loud; articulate every syllable, and place with premeditation your accent, emphasis and pause, where they may be as significant as the words on or next to which you fix them—Most of these Instructions will come I suppose when you will have no need of them—If when they reach you, they find your part already written, you will not take the trouble of altering it, for any thing in them; they may still refresh your memory for the moment of delivery.Give my love to Charles, who writes that he is a hard student, and who I have no doubt will be a successful one, in whatever branch of Literature he may take pleasure to pursue.I am your ever affectionate father
				
					John Quincy Adams
				
				
			